PER CURIAM.
Granted. The court of appeal order goes beyond the requirement of the federal consent decree that “all mention of the charges [be] expunged from his permanent record immediately.” We interpret this provision to require expungement from any record relating to or affecting the inmate, not necessarily all files kept by the department for other purposes. Accordingly, the court of appeal judgment is amended to add limiting language and to read as follows:
We hereby render judgment in favor of plaintiff, Floyd Webb, and order defendants to expunge and physically remove all documents from plaintiffs master prison file and any other files maintained by defendants relating to or affecting plaintiff and referring to the June 9,1990, disciplinary charges against plaintiff, Floyd Webb.